COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-17-00038-CV


IN THE INTEREST OF A.C. AND
W.P., JR., CHILDREN


                                        ------------

           FROM THE 393RD DISTRICT COURT OF DENTON COUNTY
                      TRIAL COURT NO. 15-07472-393

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellant’s Motion to Dismiss Appeal.”    It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

                                                       PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DELIVERED: April 27, 2017




      1
          See Tex. R. App. P. 47.4.